 1   Patricia Lee (8287)
     HUTCHISON & STEFFEN, PLLC
 2
     10080 West Alta Drive, Suite 200
 3   Las Vegas, Nevada 89145
     Tel: (702) 385-2500
 4   Fax: (702) 385-2086
     plee@hutchlegal.com
 5

 6   Attorneys for Harvey Vechery

 7                               UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA                          2:13-CR-00039-JAD-VCF

11                  Plaintiff,                                 ECF No. 389

12   v.
13   RAMON DESAGE,
14
                    Defendant.
15
          HARVEY VECHERY’S MOTION TO EXTEND TIME TO FILE REPLIES TO
16
                       GOVERNMENT RESPONSES (SECOND REQUEST)
17
            Harvey Vechery (“Mr. Vechery”), by and through his counsel of record, hereby submits
18
     this Motion to Extend Time to File Replies to the Government’s Responses (ECF 372, 373).
19
            This motion to extend time is the second request by Mr. Vechery. See LR IA 6-1. Mr.
20
     Vechery requests that this Honorable Court grant him additional time to file a reply to the
21
     government’s responses filed on November 21, 2019 (ECF 372,373).
22
            As detailed in Mr. Richardson’s motion to extend time (ECF 387), it was recently
23
     uncovered that Civil Complaints for Forfeiture in Rem were filed by the government, under
24
     seal, in 2013. Moreover, the government recently filed Amended Civil Complaints for
25
     Forfeiture in Rem which relate to the seized funds at issue. These new developments may
26
     greatly alter any analysis relating the seized funds. Therefore, Mr. Vechery and his counsel will
27
     need additional time to properly determine what impact these complaints may have.
28
 1           Mr. Hollingsworth, on behalf of the government, agreed to extend the deadline to file
 2   replies to January 6, 2020 via email and counsel for Mr. Richardson “has no objection to the
 3   requested Reply deadline also being applicable to Counsel for Mr. Vechery.” (See ECF 387 2:8-
 4   10).
 5           Mr. Vechery requests the same extension of time to January 6, 2020. This motion is not
 6   submitted for the purpose of delay or any other improper purpose but is made to allow Mr.
 7   Vechery adequate time to file any reply. The current deadline to file a reply is December 12,
 8   2019 after the initial extension granted by this Court. Given the parties’ agreement to allow
 9   replies through January 6, 2020, Mr. Vechery asks that this Court allow him the extension of
10   time.
11           Accordingly, this Honorable Court should grant the instant motion and allow Mr.
12   Vechery to file any reply to the government Responses (ECF 372,373) through January 6, 2020.
13

14           Dated this 11th day of December, 2019.
15
                                                 HUTCHISON & STEFFEN, PLLC
16
                                                 /s/ Patricia Lee
17
                                                 _______________________________
18                                               Patricia Lee (8287)
                                                 Peccole Professional Park
19                                               10080 West Alta Drive, Suite 200
                                                 Las Vegas, Nevada 89145
20                                               plee@hutchlegal.com
21
                                                 Attorneys for Harvey Vechery
22

23
                                                 IT IS SO ORDERED:
24

25
                                                 __________________________________
26                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
27
                                                           12/11/2019
                                                 DATED: _________________________
28


                                                      2
